



COURT OF APPEAL FOR ONTARIO

CITATION:
    R. v. Poirier, 2014 ONCA 875

DATE: 20141205

DOCKET: C59149

Watt, van Rensburg and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Michael Joseph Poirier

Appellant

Alison Craig, for the appellant

Melissa Adams, for the respondent

Heard and released orally: December 1, 2014

On appeal from the sentence imposed on May 30, 2014 by
    Justice Kim A. Carpenter-Gunn of the Superior Court of Justice, sitting without
    a jury.

ENDORSEMENT


[1]

The appellant raises three grounds of appeal from the net sentence of
    two years seven months imposed on his plea of guilty to an offence under s.
    95(1) of the
Criminal Code
. Ms. Craig submits that the trial judge
    erred in:


i.

reaching conclusions not supported by the Agreed Statement of Facts or
    evidence;


ii.

imposing a sentence that was unduly harsh and excessive having regard to
    all the circumstances of the case; and


iii.

failing to apply the appropriate credit for the appellants harsh bail
    conditions in advance of trial.

[2]

We do not agree.

[3]

In our view, the sentence imposed fell within the appropriate range of
    sentence for this offence and offender. Denunciation and deterrence were the
    predominant sentencing principles. We are not persuaded that the trial judge
    ignored the appellants rehabilitative prospects. While relatively youthful,
    the appellant was not a first offender. He had previously served a conditional
    sentence. He was bound by a weapons prohibition at the time he committed this
    offence. The gun involved was a sawed-off shotgun, a firearm for which there
    can be no legitimate purpose. It was stored under a bed, in an apartment, in an
    apartment building, with ammunition readily available and close at hand.

[4]

We are not persuaded that the trial judge drew unwarranted inferences
    from the Agreed Statement of Facts. Her assignment of credit for what are
    described as onerous pre-sentence release terms was within the range of credit
    properly attributed to terms such as those by which the appellant was bound.

[5]

Accordingly, while leave to appeal is granted, the appeal is
    dismissed.

David Watt J.A.

K. van Rensburg J.A.

G. Pardu J.A.


